Citation Nr: 1753447	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for status post fracture, right femur with internal fixation and limitation of motion of the right knee, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for status post fracture, left ankle with internal fixation and deformity of the distal fibula, rated as noncompensable prior to January 5, 2017.

3.  Entitlement to an increased disability evaluation for status post fracture, left ankle with internal fixation and deformity of the distal fibula, rated as 10 percent disabling since January 5, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Army from February 1986 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

During the pendency of the appeal, in a January 2017 rating decision, the RO increased the initial rating for the Veteran's service-connected status-post fracture of the left ankle from noncompensable to 10 percent disabling, effective January 5, 2017.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a May 2011 notice of disagreement, the Veteran's representative (at the time) requested a RO hearing; however, in an October 2012 statement the Veteran's then representative withdrew the RO hearing request.  In a November 2011 substantive appeal, VA Form 9, the Veteran requested a video hearing.  In a subsequent substantive appeal, the Veteran's at the time representative requested a Travel Board hearing.  In a January 2012 statement, the Veteran's then representative requested a Travel Board or video conference hearing, whichever became available first.  VA correspondence dated in October 2014 notified the Veteran that a Board hearing had been scheduled for November 19, 2014.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2015).

These matters were remanded in June 2016 for additional development.  A supplemental statement of the case was most recently issued in January 2017.  The case was returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board acknowledges that the Veteran was afforded VA examinations in January 2017, in connection with his claims for increased disability ratings for his service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee and status post fracture, left ankle with internal fixation and deformity of the distal fibula.  Nevertheless, these VA examinations are inadequate.  Despite performing an in-person examination, the VA examiners did not provide sufficient information to evaluate the current severity of the Veteran's service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee and status post fracture, left ankle with internal fixation and deformity of the distal fibula, on appeal.   Therefore, new VA examinations should be scheduled to accurately evaluate the current severity of the Veteran's service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee and status post fracture, left ankle with internal fixation and deformity of the distal fibula.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

A review of the most recent, January 2017 VA examination reports reveal that range of motion testing for the right leg/ knee and left ankle/ leg in active and passive motion, weight-bearing, and nonweight-bearing situations was not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the Veteran's right knee/leg and left ankle/leg.

As such, the Board finds that the Veteran should be afforded new VA examinations in order to accurately evaluate the current severity of his service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee and status post fracture, left ankle with internal fixation and deformity of the distal fibula, on appeal.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   In this regard, the Board points out that the Veteran's VA treatment records since January 2017 have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to associate with the record copies of the Veteran's VA treatment records, if any, for the rating period since January 2017.

2.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA hip and thigh and/or knee examination to ascertain the current severity and manifestations of the Veteran's service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected status post fracture, right femur with internal fixation and limitation of motion of the right knee on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the right and left hips and knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA ankle examination to ascertain the current severity and manifestations of the Veteran's service-connected status post fracture, left ankle with internal fixation and deformity of the distal fibula.

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as to the effect of the Veteran's service-connected status post fracture, left ankle with internal fixation and deformity of the distal fibula on his occupational functioning and daily activities.  

In particular, the VA examination must include range of motion testing for the right and left ankles in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If any of the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


